mCig, Inc. 433 North Camden Drive, 6th Floor, Beverly Hills, CA 90210 (425) 652-5946 January 26, 2015 Via Edgar Re: mCig, Inc. Form 10-K for Fiscal Year Ended April 30, 2014 Filed August 13, 2014, as amended Form 10-Q for Fiscal Quarter Ended July 31, 2014 Filed September 19, 2014 File No. 333-175941 To Whom It May Concern: I am writing to formally request an extension to January 30, 2015 to file the amended Form 10-K and amended Form 10-Q. If you have any additional questions or concerns at this time, do not hesitate contacting me at your convenience. Sincerely, /s/ Paul Rosenberg Paul Rosenberg, CEO mCig, Inc.
